353 F.2d 538
POULTRY HAULERS, INC., Appellant,v.PILLSBURY COMPANY, INC., Appellee.
No. 22333.
United States Court of Appeals Fifth Circuit.
Nov. 12, 1965.

Appeal from the United States District Court for the Northern District of Alabama; Harlan Hobart Grooms, Judge.
R. B. Jones, Birmingham, Ala., for appellant.
L. Drew Redden, Birmingham, Ala., Rogers, Howard, Redden & Mills, Birmingham, Ala., for appellee.
Before TUTTLE, Chief Judge, and RIVES and GEWIN, Circuit Judges.
PER CURIAM.


1
We agree with the opinion and judgment of the district court.  247 F.Supp. 556.  The judgment is therefore affirmed.